Citation Nr: 1232179	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-26 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1941 to October 1945.  He died in September 2008.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record shows that the appellant submitted additional private treatment records following the June 2012 Statement of the Case without a waiver of initial consideration by the RO.  However, the private treatment records only contain one relevant diagnosis of pneumonia which is already well documented by the medical evidence already included in the claims file and considered by the RO.  Therefore, a waiver is not necessary.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The September 2008 certificate of death lists the Veteran's immediate cause of death as cardiopulmonary arrest due to or as a consequence of pneumonia.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, hearing loss, and tinnitus.  

3.  The weight of the probative evidence of record does not show that the cause of the Veteran's death was related to his active military service or to a service-connected disability.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the appellant of what information or evidence is needed in order to substantiate the claim, and it must assist the appellant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the appellant was provided a notification letter in July 2009 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds,  Hupp v. Shinseki, 329 Fed. App. 277 (2009).  The Board acknowledges that the letter was not sent prior to the initial adjudication of the claim; however, the claim was readjudicated by the September 2010 and June 2012 supplemental statements of the case.  Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records are unavailable.  VA requested the Veteran's service treatment records and service personnel records in December 2005; however, the record was fire-related and no records were available.  Further efforts to locate them would be futile.  The Veteran's VA treatment records and identified private treatment records have been obtained in accordance with the April 2011 remand directives.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Stegall v. West, 11 Vet. App. 268 (1998).  

Following the April 2011 remand, the appellant also submitted authorizations to release information of the Veteran's treatment records from Oaks Healthcare Center, Dr. J.G., Eastern Oklahoma Medical Center, Choctaw Hospital, and Sparks Regional Hospital.  Records from all of the aforementioned medical providers are included in the claims file, with the exception of Sparks Regional Hospital.  VA requested records from Sparks Regional Hospital twice, but no response was received.  The appellant was notified that VA was requesting the records a second time but that she should also contact Sparks Regional Hospital and attempt to get the records.  The appellant did not submit records from the facility and the facility did not respond to VA's second request for records.  The June 2012 supplemental statement of the case noted the records received did not include Sparks Regional Hospital.  Thus, the Board finds that VA has made reasonable efforts to obtain the records and an additional remand to request records is not required.  

VA also obtained a medical opinion in connection with the case.  In that regard, the June 2012 medical opinion is adequate in this case as it provides sufficient explanation and rationale to support the conclusion that the cause of the Veteran's death is not related to a service-connected disorder.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not provide a complete rationale as to why the Veteran's cause of death was not directly related to his period of active service.  However, a remand for an additional opinion is not required.  The appellant does not contend that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  Instead, she has contended that the Veteran's service-connected PTSD contributed to cause his death.  There is no other evidence relating the Veteran's cause of death to active service.  In fact, the certificate of death noted that the onset of the fatal disease process was six weeks before his death and his cardiopulmonary arrest was immediate.  Thus, a remand for an additional opinion is not required as there is "no reasonable possibility" that obtaining a medical opinion "would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed Cir. 2008).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110;
38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The medical records beginning in the 2000s show that the Veteran was treated for many medical ailments.  The private treatment records and VA treatment records include several diagnoses of pneumonia.  The VA treatment records preceding the Veteran's death dated in August 2008 and September 2008, show that the Veteran was assessed with pneumonia, chronic obstructive pulmonary disease, and chronic heart failure.  The records also show that the Veteran was treated with respiratory therapy.  The Veteran died in September 2008.  The September 2008 certificate of death lists the Veteran's immediate cause of death as cardiopulmonary arrest due to or as a consequence of pneumonia.  

The Board finds that service connection for the cause of the Veteran's death is not warranted.  Although the service treatment records are not available, the appellant has not made any statements related to continuity of symptomatology or that any inservice event, injury, or disease that is related to the fatal disease process.  There is no evidence of pneumonia until the 2000s and no evidence of cardiopulmonary arrest until the time of the Veteran's death as noted in the certificate of death.  Thus, there is no evidence of pneumonia or cardiopulmonary arrest until many years after the Veteran's discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  There is also no evidence linking the cause of the Veteran's death directly to active service.  

Similarly, the probative medical evidence of record does not relate the cause of the Veteran's death to any of his service-connected disorders.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder, hearing loss, and tinnitus.  The appellant has contended that the Veteran's service-connected PTSD contributed to cause the Veteran's death.

The June 2012 VA examiner reviewed the claims file and provided a medical opinion as to the Veteran's cause of death.  The examiner explained that the cause of death "was less likely than not" due to a service-connected condition.  The examiner noted that the certificate of death reported pneumonia as the only contributing factor of the Veteran's death.  The examiner explained that the July 2008 hospital record demonstrated that the attending physician was aware of the Veteran's mental health condition, dementia, and did not list a behavioral medicine diagnosis as a contributor.  The examiner explained that "PTSD, a mental health condition that effects orientation, is analogous to the dementia reported on the hospital record."  The Board affords probative value to the VA opinion, as it provided a definitive opinion supported by explanation and rationale.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).  Ultimately, there is no probative medical evidence of record which indicates that any of the Veteran's service-connected disorders caused or contributed substantially or materially to the Veteran's cause of death.  

The appellant's statements that the Veteran's cause of death was related to his PTSD are not competent evidence of the etiology of the Veteran's cause of death as the etiology of a disease process such as pneumonia requires medical diagnosis based on diagnostic tests which the appellant has not performed and is not trained to perform.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  While the appellant's statements are competent evidence as to observable symptomatology, the statements provided by the appellant do not report any observable symptoms.  Instead, they draw medical conclusions which the appellant is not qualified to make.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Thus, the appellant's statements are not competent evidence of the etiology of the Veteran's cause of death.  

The only competent and probative evidence of record addressing the etiology of the Veteran's cause of death is the June 2012 medical opinion that provided a negative nexus opinion with supporting rationale.  Accordingly, as there is no competent and probative evidence of record linking the Veteran's cause of death to his active military service or to any of his service-connected disabilities, service connection for the cause of the Veteran's death is not warranted.

As a consequence of the Veteran's service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule in reaching the decision contained herein.  See 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


